Citation Nr: 0111237	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional (RO) Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tingling and 
numbness of the thighs, claimed as secondary to service-
connected chronic lumbar strain.  

2.  Entitlement to service connection for tingling and 
numbness of the left hand, claimed as secondary to service-
connected chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from November 1992 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Winston-Salem, North Carolina RO which, among actions to 
which there was no appeal, denied service connection for 
tingling and numbness of the thighs and hands.  The veteran's 
case was thereafter transferred to the Detroit, Michigan RO.  
Service connection for a right hand disorder diagnosed as 
carpal tunnel syndrome of the right wrist was granted by RO 
rating decision dated in May 1998, and the characterization 
of the remaining issue on appeal was adjusted appropriately 
to include service connection for tingling and numbness of 
the left hand.  

It is noted that  the June 1997 rating decision established 
service-connected for chronic lumbar strain and a 10 percent 
disability evaluation was assigned.  The veteran's February 
1998 VA Form 9 included a statement of initial disagreement 
with the assigned rating.  However, although a statement of 
the case (SOC) on the matter was issued in may 1998, he 
failed to complete an appeal.  Accordingly, the matter is not 
presently before the Board.  


REMAND

The veteran's February 1998 substantive appeal (VA Form 9) 
includes a request for a hearing before a Member of the Board 
at the VA Central Office in Washington, D.C.  In a 
handwritten notation next to the checked space regarding this 
request, the veteran appears to clarify that he would like to 
be scheduled for a teleconference hearing with the Board 
conducted from Washington, D.C. and the RO.  Although the 
veteran did not respond to a November 1999 request from the 
RO to clarify whether he wanted a hearing before a traveling 
member of the Board sitting at the RO or a hearing in 
Washington, D.C., the Board finds that his explicit request 
for a videoconference hearing must be honored and due process 
requires that this case be Remanded for the scheduling of 
such hearing.  38 U.S.C.A. § 7107 (2000).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should appropriately schedule the 
veteran for a Board teleconference 
hearing from Washington, D.C., with the 
veteran remaining at the RO.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


